Docket No. 106496.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. JOSE
               J. SANDOVAL, Appellee.

                  Opinion filed January 22, 2010.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Kilbride,
Garman, and Burke concurred in the judgment and opinion.



                             OPINION

    Defendant, Jose J. Sandoval, was charged in the Du Page County
circuit court under two separate case numbers with multiple traffic
offenses arising out of three separate traffic stops. The charges
included three counts of driving under the influence of alcohol (DUI).
After he was incarcerated in the Illinois Department of Corrections
(DOC) for a Cook County DUI, defendant filed a form document
entitled “Demand for Speedy Trial and/or Quash Warrant,” citing
section 103–5(b) of the Code of Criminal Procedure of 1963 (725
ILCS 5/103–5(b) (West 2004)) and section 3–8–10 of the Unified
Code of Corrections (the Code) (730 ILCS 5/3–8–10 (West 2004)),
and noting as charge pending, “Du Page County D.U.I.” Defendant
did not specify the case to which the demand was intended to apply.
When defendant was not brought to trial on any charge within 160
days thereafter, defendant filed a motion to dismiss in one of the
pending cases. After gaining dismissal of those charges, he filed a
second motion to dismiss in the other case, succeeding in having those
charges dismissed as well. The State appealed. The appellate court,
with one justice dissenting, affirmed the dismissal of all DUI charges,
but reversed as to non-DUI charges arising from the same incidents.
381 Ill. App. 3d 142. We reverse the appellate court as to the
dismissal of the DUI charges, and otherwise affirm.

                           BACKGROUND
     On June 14, 2003, defendant was arrested in Du Page County and
charged by uniform traffic citations with separate violations of the
DUI statute (625 ILCS 5/11–501(a)(2) (West 2002); 625 ILCS
5/11–501(a)(1) (West 2002)), driving while license revoked (625
ILCS 5/6–303 (West 2002)), and improper lane usage (625 ILCS
5/11–709 (West 2002)). Defendant ultimately posted a $300 cash
bond and signed a bail bond form directing him to appear to answer
charges on July 11, 2003. Defendant failed to appear on the appointed
date, his bond was ordered forfeited, and a bench warrant was issued.
On July 15, 2003, a notice of forfeiture was generated by the circuit
clerk and mailed to the address defendant had supplied on his bail
bond. The notice of forfeiture bore Du Page County case No.
03–DT–2937. A subsequent notice of forfeiture–bearing the same
case number–was sent to that address on June 21, 2005.
     On December 27, 2004, a five-count criminal complaint was filed
in the circuit court of Du Page County, under case No. 04–CF–3607,
charging defendant with multiple traffic offenses arising from two
separate traffic stops: one on March 25, 2004; the other on December
16, 2004. It was alleged that defendant, on the first date, committed
the offenses of aggravated driving under the influence of alcohol (625
ILCS 5/11–501(d)(1)(A) (West 2004)) and obstructing justice (720
ILCS 5/31–4(a) (West 2004)). On the latter date, defendant allegedly
committed three traffic violations: improper lane usage (625 ILCS
5/11–709 (West 2004)), failure to signal (625 ILCS 5/11–804 (West
2004)), and driving while license revoked (625 ILCS 5/6–303(a)
(West 2004)). On February 3, 2005, indictments were filed under case
Nos. 04–CF–3607–01, 04–CF–3607–02, and 04–CF–3607–06,

                                 -2-
charging defendant with obstructing justice and two counts of felony
DUI (625 ILCS 5/11–501(a)(2), (c–1)(1) (West 2004)). The separate
indictments superseded counts I and II of the complaint.
    On October 3, 2005, defendant mailed to the State’s Attorney in
Du Page County, and to the Du Page County circuit clerk, pro se
form documents entitled “Motion to Dismiss” and “Demand for
Speedy Trial and/or Quash Warrant.” The documents in the circuit
court’s file are file stamped October 20, 2005, and the circuit clerk
generated a responsive letter acknowledging receipt and filing of both
documents as of that date. The motion to dismiss–which was
ineffectual at that point, as it was filed contemporaneously with a
demand intended to commence the speedy-trial term–bore no case
number at all. In the caption of the demand, in a space designated
“Case No. ___,” defendant had written “WO5A48844”–the relevance
of which is not clear. In different handwriting, in the margins of both
documents in the circuit clerk’s file, someone wrote “04 CF 3607.”
The record suggests that someone in the clerk’s office wrote that case
number on the documents the clerk received. However, there is no
indication in the record that the documents mailed to the State’s
Attorney bore any identifiable case number, other than the one
defendant assigned to the demand: “WO5A48844.”
    In his October 3, 2005, motion to dismiss–the first of three
defendant ultimately filed–defendant referenced his accompanying
“Demand for Speedy Trial and/or Quash Warrant pursuant to 725
ILCS 5/103–5 (2001),” acknowledging that he filed that document on
October 3, 2005. Defendant moved to “dismiss the following charges:
D.U.I.,” averring that 160 days had elapsed “since Petitioner’s
Demand For A Speedy Trial And/Or Quash Warrant was filed.”
Obviously, no time had passed as the documents were filed
contemporaneously.
    In his “Demand for Speedy Trial and/or Quash Warrant”
defendant invoked both section 103–5(b) of the speedy-trial statute
(725 ILCS 5/103–5(b) (West 2004)) and section 3–8–10 of the Code
(730 ILCS 5/3–8–10 (West 2004)). In the spaces provided, defendant
indicated that he was incarcerated at Lawrence Correctional Center,
that he had been convicted of a DUI in Cook County on June 15,
2005, and that he had been sentenced to five years’ incarceration
thereon. According to defendant, he had 2½ years remaining to serve

                                 -3-
on that sentence. Under a section addressing “charges *** pending
against Defendant in your county,” defendant wrote “DuPage County
D.U.I.” Finally, defendant demanded that the State’s Attorney of
Du Page County bring him to trial “on the above stated charge(s)
within 160 days as allowed by law.” As noted, defendant filled in a
blank for the case number with the numerical/letter combination:
“WO5A48844.”
    The record indicates that the circuit clerk of Du Page County,
subsequent to the first acknowledgment of filing on October 20, 2005,
generated a second acknowledgment, under the same case number, to
reflect the filing of defendant’s second motion to dismiss on May 19,
2006. That motion is similar to the one defendant had previously filed
with the exception that “Case No. 04 CF 3607" is written in the
caption, apparently in defendant’s hand, and defendant does not
indicate what charges he is moving to dismiss.
    On August 9, 2006, counsel appeared for defendant in case No.
04–CF–3607, submitted a supporting memorandum, and moved to
dismiss the charges, arguing that defendant was not brought to trial
within the time required by the speedy-trial statute. In his
memorandum, defendant alleged that an assistant State’s Attorney had
“admitted in argument before [the court] that the State was not
disputing that the Notice and Demand most likely were received by
‘some secretary’ at the DuPage County State’s Attorney’s Office in
October of 2005.” According to defendant, the State’s “chief
disputation” with regard to defendant’s filing was that it did not
include a correct case number in the caption of the pleading, and that
the omission constituted a violation of Rule 30.06 of the Eighteenth
Judicial Circuit. 18th Jud. Cir. Ct. R. 30.06(b) (eff. July 15, 2003).
    The circuit court granted defendant’s motion. With respect to the
applicability of the circuit court rule, the court referenced an apparent
concession by the State that it had received notice of a demand some
time in October of 2005. Based upon that concession, the court found
that the requirements of the local rule were met, assuming, arguendo,
that they were enforceable at all, insofar as the State had “actual
notice and the interest of justice requires recognition of the demand.”
The court identified the critical issue to be whether the demand was
in proper form. In that regard, the court acknowledged that defendant
had multiple DUIs pending, but rejected the State’s argument that

                                  -4-
defendant’s demand was insufficient for lack of a case number. The
court excused the lack of specificity in defendant’s demand with the
following observations:
        “It is entirely possible that the defendant imprisoned will not
        have the information regarding a case number assigned his
        case. He only knows he has been arrested previously on
        charges, and they are still pending.”
The circuit court expressed its view as to the State’s obligation in the
matter:
             “Once the State receives a demand for speedy trial, it is a
        simple matter to put the defendant’s name into our DUCT
        system and retrieve his pending cases; it should take less than
        a minute. If such a search reveals more than one pending case,
        the defendant should be immediately writted in to determine
        whether he is demanding trial on those cases and if he is,
        which case the State elects to proceed on.”
Concluding that the defendant’s demand was in proper form, the
circuit court granted defendant’s motion to dismiss in case No.
04–CF–3607.
    Having succeeded in gaining dismissal of the charges in case No.
04–CF–3607, defendant, on September 1, 2006, filed a motion to
dismiss in case No. 03–DT–2937. He attached thereto, as an exhibit,
the demand he had mailed on October 3, 2005, the demand that he
had designated as pertinent to “Case No. WO5A48844,” the demand
upon which someone else had written “04 CF 3607.” A hearing was
held on September 29, 2006, during which defense counsel noted,
inter alia, a different judge’s ruling in case No. 04–CF–3607, “the
other case that [defendant] intended this demand to apply to.” The
prosecutor objected to the relevancy of the ruling in that case and to
defense counsel’s reference to what defendant intended:
        “I think defense counsel’s words are poignant. She said what
        he intended. I think the point is no one knows what the
        Defendant intends unless he clearly places that on the speedy
        trial demand. *** State statute requires as well as case law
        supports clear and unequivocal demand. That’s not what we
        have here.”



                                  -5-
The circuit court disagreed, stating: “I think the Defendant in this case
did, in fact, comply with the statute and effectively asserted his right
to a speedy trial demand and based upon that the Court will dismiss
this case.”
     The State separately appealed in both cases, and the appellate
court consolidated the appeals for disposition. As noted, the appellate
court, with one justice dissenting, affirmed the dismissal of all DUI
charges, but reversed as to non-DUI charges arising from the same
incidents. 381 Ill. App. 3d 142. The appellate majority concluded that
defendant’s reference to a “DuPage County DUI” was, under the
circumstances, a sufficient speedy-trial demand for purposes of all
pending DUI charges in that county, and determined that defendant’s
demand was not invalid for failing to comply with the local rule’s
requirements. 381 Ill. App. 3d 148-52. The dissent rejected the
majority’s view that “a demand identifying an unspecified and single
‘Du Page DUI’ was sufficient under section 3–8–10 to demand speedy
trial for multiple DUI charges in multiple cases,” suggesting that such
a result relieved the defendant of his burden of making a clear and
unequivocal speedy-trial demand. 381 Ill. App. 3d at 154 (McLaren,
J., dissenting).

                             ANALYSIS
    Given our disposition, as will be made clear hereafter, we find it
unnecessary to discuss the enforceability of Rule 30.06 of the
Eighteenth Judicial Circuit. 18th Jud. Cir. Ct. R. 30.06(b) (eff. July
15, 2003). Our discussion will focus primarily upon the requirements
of section 3–8–10 of the Code. As we are concerned here with the
construction of a statute, and there are no controverted facts, our
review is de novo. People v. Van Schoyck, 232 Ill. 2d 330, 335
(2009); People v. Wooddell, 219 Ill. 2d 166, 171 (2006).
    With respect to speedy-trial statutes, the legislature has seen fit to
provide different time periods and demand requirements for offenders
who are differently situated. People v. Staten, 159 Ill. 2d 419, 424,
430 (1994). We assume that differentiation is the result of reasoned
consideration and is not without consequence. Generally, section
103–5(b) of the speedy-trial statute provides that “[e]very person on
bail or recognizance shall be tried by the court having jurisdiction


                                   -6-
within 160 days from the date defendant demands trial unless delay is
occasioned by the defendant.” 725 ILCS 5/103–5(b) (West 2004).
However, we are concerned here with the additional demand
requirements of section 3–8–10 of the Code, which applies to those,
like defendant, who have been committed to a DOC facility and who
have charges pending in any county. Section 3–8–10 provides:
             “[The person demanding speedy trial] shall include in the
         demand under subsection (b) [of section 103–5], a statement
         of the place of present commitment, the term, and length of
         the remaining term, the charges pending against him or her to
         be tried and the county of the charges, and the demand shall
         be addressed to the state’s attorney of the county where he or
         she is charged with a copy to the clerk of that court and a
         copy to the chief administrative officer of the Department of
         Corrections institution or facility to which he or she is
         committed.” 730 ILCS 5/3–8–10 (West 2004).
As this court observed in Staten, although our “cases subscribe to the
principle that speedy-trial statutes implement constitutional rights and
are to be liberally construed,” as a threshold inquiry, we must always
consider whether a demand, or attempted demand, is sufficient to start
the running of the 160-day time period set forth in section 3–8–10.
Staten, 159 Ill. 2d at 427.
     This court has repeatedly recognized that “ ‘defendants ***
serving prison terms for existing convictions at the time they face trial
on additional charges *** do not suffer a loss of liberty while awaiting
trial on the pending charges.’ ” Wooddell, 219 Ill. 2d at 175, quoting
Staten, 159 Ill. 2d at 428. The legislature has chosen to impose
additional demand requirements on those individuals not applicable to
others. In Staten, this court rejected the notion that the additional
conditions imposed by the legislature in section 3–8–10 are
“meaningless” or mere technicalities, finding that the information
required was properly mandated “for the administrative convenience
of the State” and that the legislature intended to place the burden of
compliance on the demanding defendant who, as noted, is already
incarcerated and thus suffers no additional loss of liberty. Staten, 159
Ill. 2d at 428. In Staten, this court insisted that a demand under
section 3–8–10 be unambiguous. Staten, 159 Ill. 2d at 428-29 (citing,


                                  -7-
approvingly, appellate court cases that put the demand burden upon
the defendant and require a “clear and unequivocal” demand).
     As this court observed in Staten:
             “[A] defendant who claims a violation of a speedy-trial
         right cannot prevail if the demand for trial fails to comply with
         the terms of the governing speedy-trial provision. To treat the
         informational requirements of section 3–8–10 as surplusage
         would be to infringe on the legislative prerogative to set
         reasonable conditions on an incarcerated defendant’s right to
         receive a trial within 160 days of the demand.” Staten, 159 Ill.
2d at 429-30.
     We note, too, though they are not coextensive, Illinois’ speedy-
trial statutes implement a defendant’s constitutional right to speedy
trial. People v. Gooden, 189 Ill. 2d 209, 216-17 (2000). As we
observed in People v. Crane, 195 Ill. 2d 42, 47 (2001), in the context
of the balancing analysis pertinent to the constitutional right to speedy
trial:
         “Because of the seriousness of the remedy–‘a defendant who
         may be guilty of a serious crime will go free, without having
         been tried’–the right to a speedy trial should always be in
         balance, and not inconsistent, with the rights of public justice.”
         Crane, 195 Ill. 2d at 47, quoting in part Barker v. Wingo, 407
U.S. 514, 522, 33 L. Ed. 2d 101, 112, 92 S. Ct. 2182, 2188
         (1972).
The balancing inherent in our speedy-trial statute is the prerogative of
the legislature.
     Taking into account the pertinent statutes, authorities, and
principles, it is our opinion, given the facts of this case, that the circuit
court has reversed the burden of compliance with statutory conditions
the legislature intended for the “administrative convenience of the
State,” placing the burden instead on the very party for whose benefit
those conditions were enacted. We see the result here as inconsistent
with the rights of public justice.
     It is not unreasonable to require that defendants demanding a
speedy trial under the provisions of section 3–8–10 specify the
charges to which their demands pertain. That is not to say that case
numbers are necessarily required in the demand; however, if they are

                                    -8-
not included, other adequate indicia of identification must be
provided, such as the name of the charge and the date upon which the
offense was allegedly committed. It is not enough to say “Du Page
County DUI” if a defendant has 10 such charges pending–or even
three in two different cases. The deficiency here is compounded by
defendant’s provision of a case number (“WO5A48844”) that had
nothing to do with either case, and appears to have initially led the
circuit clerk to believe the demand might relate to a municipal
prosecution. In any event, such laxity is inconsistent with the
additional burden the legislature has seen fit to place upon those
already incarcerated for other offenses, those who suffer no additional
loss of liberty because of the pending charges. It is also inconsistent
with the implementation of statutory conditions enacted for the
administrative benefit of the State to require the State to track down
defendant’s pending cases or writ him into court to figure out what he
means.
    It is particularly problematic for this defendant to argue that he
was unaware of his case number, or other identifying indicia, for the
two DUIs charged in Du Page County case No. 03–DT–2937,
because, when he failed to appear to answer charges in that case on
July 15, 2003, he was mailed a notice of forfeiture bearing that very
case number. We believe routine documentation served on or mailed
to defendants in similar circumstances, i.e., charging instruments,
notices, and warrants, will adequately apprise defendants of the
information they need to comply with section 3–8–10. If they are not
in possession of such documents, how do they know they have
charges pending? However, even if that is not the case, we are not
aware of, nor have we been apprised of any, practical impediments
that would prevent an incarcerated defendant from ascertaining,
through communication with the circuit clerk, relevant information
identifying his pending charges with specificity.
    In passing, we note that there may be instances where the
application of a too liberal construction to a general, haphazard
demand might actually work to a defendant’s disadvantage and thwart
his intention. There may be valid strategic reasons why a defendant
might not want a speedy trial on all his pending cases: witnesses may
become unavailable with the passage of time; their memories fade; for


                                 -9-
purposes of sentencing, the sequence of convictions might have
significant consequences.
    In any event, we find that this defendant’s demand was
insufficient, under the provisions of section 3–8–10, to commence the
running of the speedy-trial term. We express no opinion regarding the
enforceability of Rule 30.06 of the Eighteenth Judicial Circuit.
Consequently, we reverse the judgment of the circuit court of
Du Page County, and we reverse that portion of the appellate court’s
judgment that upholds the dismissal of DUI charges against this
defendant.

                                 Appellate court judgment affirmed
                                       in part and reversed in part;
                                   circuit court judgment reversed.




                                -10-